Citation Nr: 0833311	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  07-06 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to service connection for a right knee 
disability, to include as secondary to service-connected 
degenerative arthritis of the left knee, status post surgery, 
and post operative slight laxity of the left knee.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to 
February 1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Buffalo, New York, Department of Veterans 
Affairs (VA) Regional Office (RO).


FINDING OF FACT

A continuing right knee disability was not shown in service 
or for many years thereafter, and there is no competent 
medical evidence showing a medical relationship between a 
current right knee disability and the veteran's service or 
service-connected left knee disabilities.  Arthritis is not 
shown manifest to a compensable degree within one year after 
the veteran's separation from service.  


CONCLUSION OF LAW

A chronic right knee disability was not incurred in or 
aggravated by service; may not be presumed to have been 
incurred in service; and is not proximately due to, a result 
of, or aggravated by a service-connected disease or injury.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.310 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; 
and, (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board notes that on April 30, 2008, VA amended its 
regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Importantly, the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications for benefits pending 
before VA on, or filed after, May 30, 2008.  

In this case, the veteran submitted a claim for an increased 
rating for both of his knees in December 2004.  As service 
connection had not been awarded for any right knee 
disability, the RO treated this as a claim for service 
connection for a right knee disability.  The veteran was then 
sent a VCAA notification letter in December 2004 that in part 
informed him of what evidence was required to substantiate 
the claim for service connection on a direct basis and of his 
and VA's respective duties for obtaining evidence.  Service 
connection was subsequently denied on a direct basis and the 
veteran asked for reconsideration of entitlement to service 
connection for a right knee disability secondary to his 
service-connected left knee disability.  The veteran was then 
sent another VCAA notification letter in December 2005 that 
notified him of what evidence was required to substantiate a 
claim for service connection on a direct and secondary basis 
and of his and VA's respective duties for obtaining evidence.  
The veteran's claim for service connection on a direct and 
secondary basis was denied by a March 2006 rating decision.  
Given the above, the veteran was given proper VCAA notice 
commensurate with his claims prior to the initial unfavorable 
AOJ decisions (first on a direct basis and then on a direct 
and secondary basis).    

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
notification letters discussed above did not address either 
the rating criteria or effective date provisions that are 
pertinent to the veteran's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  Furthermore, the veteran was given 
proper notice as to degrees of disability and effective dates 
in a March 2006 letter issued the same month the Court made 
its decision in Dingess/Hartman.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record statements from the 
veteran, private medical records, VA treatment records, and 
service treatment records.  There is no indication that any 
other treatment records exist that should be requested, or 
that any pertinent evidence has not been received.  A VA 
examination was provided in connection with this claim.  

A medical opinion has been obtained as to whether the veteran 
has a right knee disability related to his service-connected 
left knee disabilities; however, no opinion has been obtained 
as to whether the veteran has a right knee disability as a 
direct result of some injury, event, or disease during 
service.  In this case, the Board finds that such an opinion 
is not necessary as there is no indication that the veteran's 
right knee disability may be related to his service other 
than by relation to the left knee.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  The opinion already obtained 
adequately addresses any possible relationship between the 
right knee and the left knee.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); 
Pelegrini, 18 Vet. App. 112; Quartuccio, 16 Vet. App. 183; 
Dingess, 19 Vet. App. 473.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 19 
Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

II. Service Connection

The veteran asserts that he has a right knee disability as a 
result of his active military service in the United States 
Marine Corps or secondary to his service-connected left knee 
disabilities.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," such as arthritis, may 
be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The requirement that a current 
disability be present is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim.  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  In addition, secondary 
service connection may also be granted for the degree of 
aggravation to a nonservice-connected disorder, which is 
proximately due to, or as the result of a service-connected 
disorder.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  Such claims may be described as secondary 
service connection by way of aggravation.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that the competent medical evidence shows a 
current right knee disability.  For example, an August 2005 
X-ray report shows mild degenerative disease of the right 
knee.  As a current disability of the right knee is shown by 
the competent medical evidence of record, the remaining 
question is whether this disability is related to or 
aggravated by the veteran's service or service-connected left 
knee disabilities.  

After a careful review of the evidence of record the Board 
finds that the preponderance of such evidence is against a 
finding that the veteran has a chronic right knee disability 
as a result of or aggravated by service or his service-
connected left knee disabilities.  The veteran's service 
treatment records show multiple complaints and treatment for 
the left knee.  Regarding the right knee, after the veteran 
complained of left knee pain in June 1973 physical 
examination revealed both knees having loose lateral 
ligaments.  The impression was status post left knee injury 
with marked quad atrophy.  Quad exercises and avoiding 
further trauma to the left knee were recommended.  In 
November 1974, the veteran complained of chronic pains in 
both knees in the bursa region.  On examination a 
questionable protuberance of the right tibial tuberosity was 
noted.  The Hospital Corpsman's impression at that time was 
"? Osgoods Syndrome."  Follow up evaluations only focused 
on the left knee.  The January 1975 separation examination 
shows a normal clinical evaluation of the lower extremities 
and no defects related to the right knee.  

The veteran's initial claim for VA benefits was for left knee 
pathology.  Service connection for the left knee disorder was 
later granted.

The veteran was afforded a VA examination in February 2005, 
after which the impression was that the veteran had symptoms 
of patellofemoral syndrome right and left and some relaxation 
of the ACL but minimal on the left.  The focus of the 
examination was the left knee and no opinion was rendered as 
to the etiology of any right knee disability.  August 2005 
right knee X-rays showed no acute bony abnormalities, and 
mild degenerative disease with a large osteophyte anterior-
superior patella.  

The veteran was seen for a VA orthopedics consultation in 
October 2005.  At that time he complained of right knee pain 
which he had had on and off for 10 years.  He reported having 
no treatment for the right knee.  The diagnosis at that time 
was synovitis of the right knee.

A November 2005 VA physical therapy note states that the 
veteran reported having knee symptoms for 20 years and that 
since then he has favored his left knee when he walks and 
ascends/descends stairs.  Notably, physical examination 
revealed a typical gait pattern and posture.  The physical 
therapist commented that in his opinion the veteran had plica 
syndrome in the right knee.  At a physical therapy 
appointment later in November 2005 it was noted that the 
veteran's condition was improving and that he had been 
running to try to get in shape.  A December 2005 VA physical 
therapy note relays that the veteran had begun "a running 
program and is up to 5 miles, his goal is to participate in a 
marathon next fall."  The physical therapist stated that the 
veteran's condition had improved significantly and had 
plateaued.  The veteran had achieved all physical therapy 
goals and was discharged from direct physical therapy 
services.

In January 2006 the veteran's representative submitted a 
statement relaying that the veteran received treatment at the 
VA Medical Center in Bath, NY and that his physical therapist 
had stated to him that changes in the right knee were 
consistent with over-use/ over-compensating for the other bad 
knee.  VA physical therapy notes were obtained and no such 
opinion is shown in these reports.  

The veteran was afforded a VA joints examination in January 
2006.  The examiner noted a review of the claims file and 
computer records as well as the veteran's reported history.  
Regarding history, the examiner stated that the veteran gave 
a history, but it seemed to vary if the veteran was re-asked 
questions.  At the examination, the veteran did state that 
his right knee symptoms began after he had his left knee 
operated on in service.  It was noted that the veteran's 
physical therapist mentioned the veteran was running 5 miles 
and hoped to run in a marathon next fall.  An examination was 
performed.  Notably, the veteran had no limp and range of 
motion was the same in both knees (zero degrees extension to 
135 degrees flexion).  The examiner explained that the 
veteran claimed he could only squat on the knees to 
90 degrees when he held onto the table, but he sat in the 
chair, was able to keep his feet on the floor and bend and 
put his shoes on without difficulty and he stood to put his 
pants on without difficulty.  The examiner's impression was 
that the veteran had a history of service-connected trauma to 
the left knee.  On the right knee, X-rays revealed mild 
degenerative disease and an osteophyte present.  The examiner 
also offered the following note: 

History is clouded in my opinion and answers change 
and the history is different if repeated.  It is my 
feeling that the right knee problem is not related 
to the service-connected left knee problem.  There 
are so many variables in the story.  

The Board finds this opinion adequate for rating purposes as 
the examiner offered his medical opinion after examination 
and consideration of the relevant history, including a review 
of the claims file.

It is unclear when the veteran first experienced right knee 
symptoms after service.  He has indicated that his current 
symptoms began in service (January 2006 VA examination), that 
they began around 1995 (October 2005 VA orthopedic note), and 
that they began around 1985 (November 2004 VA physical 
therapy note).  No treatment for right knee pathology is 
shown until 2005.  Notably, at an October 2005 VA orthopedic 
consultation the veteran reported having had no past 
treatment for his right knee.  While certainly not 
dispositive, the absence of medical treatment for any right 
knee complaints for approximately 30 years after discharge 
from service is evidence against a finding that the veteran 
has a chronic right knee disability that began during 
service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment of the claimed 
condition for many years after service).  

In January 2006, a VA examiner opined that the veteran's 
right knee problem is not related to the service-connected 
left knee problem.  This is strong evidence against a finding 
that the veteran has a chronic right knee disability as a 
result of or aggravated by his service-connected left knee 
disabilities.  The VA examiner's opinion is supported by 
recent treatment notes and examination reports stating that 
the veteran "walks well really without a limp" (July 2003 
VA orthopedic note); "walks easily with no limp" (February 
2005 VA joints examination); "walks fairly well" (October 
2005 VA orthopedic note); "has a typical gait pattern" 
(November 2005 VA physical therapy note); and "has no limp" 
(January 2006 VA joints examination).  The Board is aware 
that in November 2005 a VA physical therapist noted that the 
veteran appeared to be ambulating with increased weight 
bearing on the right lower extremity; however, in a note 
signed a few minutes later, the same VA physical therapist 
noted that the veteran's gait appeared to be symmetrical.  VA 
physical therapy notes also show equal strength (5/5) 
bilaterally in the quadriceps, hamstrings, and hip flexors.  
These treatment notes and findings on examination support the 
January 2006 VA examiner's opinion that the veteran does not 
have a right knee disability as a result of his service-
connected left knee disabilities as they indicate that the 
veteran does not appear to be favoring his left knee.    

The Board has considered the veteran's statements relayed by 
his representative that his physical therapist has stated to 
him that the changes in his right knee are consistent with 
over-use/ over-compensating for his left knee.  The Board 
does not consider this as medical evidence supporting the 
veteran's claim.  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995) (explaining that hearsay medical evidence, as 
transmitted by a lay person, is not competent evidence 
because the connection between what a physician said and the 
lay person's account of what the physician purportedly said 
is simply too attenuated and inherently unreliable to 
constitute medical evidence).  VA physical therapy notes were 
obtained and no opinion relating any chronic right knee 
disability to the veteran's service-connected left knee 
disability is shown in these reports.    

The veteran has stated that he began having symptoms in his 
right knee after his left knee surgery.  The veteran is 
competent to testify about observable symptoms.  See 
38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 
(2007).  However, as a lay person without the appropriate 
medical training and expertise, he simply is not competent to 
provide a probative opinion on a medical matter, to include 
the diagnosis of a specific disability or the origins of a 
specific disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), (citing Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992)); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Moreover, the 
competent medical evidence in this case, specifically the 
January 2006 VA examiner's opinion, is against a finding that 
the veteran's right knee disability is a result of his 
service-connected left knee disabilities.  As discussed 
above, the VA examiner's opinion is supported by the medical 
evidence of record.

In this case, the Board is affording the veteran's statements 
lesser probative weight.  In January 2006 a VA examiner noted 
that the veteran gave a history, but it seemed to vary if the 
veteran was re-asked questions.  In the veteran's June 2006 
notice of disagreement, apparently in response to comments by 
the VA examiner about a physical therapy note, the veteran's 
representative states that the veteran does not run 5 miles a 
day, that the veteran "was being facetious when he said he 
was planning to run a marathon in the fall," and that "it 
was a joke."  The Board has considered this explanation for 
some of the veteran's conflicting statements; however, the 
Board is still affording the veteran's statements lesser 
probative weight.  While the explanation offered certainly 
sounds plausible on its face, according to a March 2000 VA 
vocational rehabilitation note the veteran had put off 
surgery on his foot in the past because he wanted to run in a 
marathon.  The vocational rehabilitation specialist also 
noted that at that time the veteran reported that the doctor 
told him that they would reschedule the surgery for right 
after the race.  Given these comments, the Board cannot 
simply dismiss the veteran's statements to his physical 
therapist about running 5 miles a day and plans to 
participate in a marathon.  The Board notes that even putting 
aside the comment about running 5 miles a day, the VA 
examiner still noted that the veteran's answers changed while 
at the examination and the history was different if repeated.  
These are observations made wholly separate from the 
veteran's past comments and are sufficient reason to afford 
the veteran's statements lesser probative weight.   

Regarding direct service connection, the veteran had one 
complaint of right knee pain during service and no injury to 
or chronic disability of the right knee is shown during 
service.  A clinical evaluation of the veteran's lower 
extremities was normal at the time of his separation.  The 
veteran then did not have any documented complaint or 
treatment for a chronic right knee disability for some 30 
years.  He denies treatment for the right knee prior to 2005.  
Presently, the veteran has degenerative changes in his right 
knee.  No medical professional has linked any right knee 
disability to the veteran's service.  Simply put, the claim 
for direct service connection fails because there is no 
competent medical evidence indicating that the veteran has a 
chronic right knee disability related to his service and 
there is no evidence of any event in service that could have 
caused a continuing right knee disability, other than the 
injury of the left knee. 

Regarding secondary service connection, a VA examiner has 
specifically opined that the veteran's right knee problem is 
not related to the service-connected left knee problem, and 
again, the competent medical evidence of record supports this 
finding.  There is no competent medical opinion of record 
opining differently.  Also, there simply is no competent 
medical evidence showing any aggravation of the veteran's 
right knee disability (described as degenerative changes, 
synovitis, and plica syndrome) by his left knee disabilities.  
The veteran appears to have a normal gait without a limp.  
Importantly, in December 2005, after diagnoses of plica 
syndrome and synovitis were made, a VA physical therapist 
noted that the veteran's condition had improved 
significantly.  At his most recent VA examination, the 
veteran had no crepitus in the right knee; full range of 
motion, but for 5 degrees of flexion; no limp; no fluid in 
the knee; no joint line soreness; and strong collateral 
ligaments.  The only right knee disability noted at that time 
was mild degenerative changes with large osteophyte, anterior 
and superior shown on X-ray.  These findings are not 
indicative of a right knee disability aggravated by a left 
knee disability.   

The Board finds that the preponderance of the competent 
evidence is against a finding of any in-service chronic right 
knee disability, arthritis of the right knee manifested to a 
compensable degree within one year after separation from 
service, and a medical relationship or nexus between the 
post-service right knee diagnoses and service or the service-
connected left knee disabilities.  Thus, service connection 
is denied, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a right knee 
disability, to include as secondary to service-connected 
degenerative arthritis of the left knee, status post surgery, 
and post operative slight laxity of the left knee, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


